Citation Nr: 9915858	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  98-04 214	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a left inguinal hernia.

2.  Entitlement to an increased rating for postoperative 
right hydrocele, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1957 to March 1959.  

The veteran's claim for increased rating for left inguinal 
hernia arises from a September 1997 rating action in which 
the RO granted service connection for that condition and 
assigned a noncompensable rating.  A notice of disagreement 
with the rating that had been assigned was received in 
October 1997, and a statement of the case was issued in 
February 1998.  A substantive appeal was received in March 
1998.  

The matter concerning the evaluation of the veteran's 
postoperative right hydrocele arises from a November 1995 
claim for a compensable rating for that disability.  This 
claim was initially denied in a March 1996 rating action, and 
a notice of disagreement with that decision was received in 
January 1997.  In a September 1997 rating action, the veteran 
was awarded a 10 percent evaluation for this disability, 
effective from November 1995.  In October 1997, the veteran 
advised that he remained dissatisfied with this 10 percent 
rating, and in February 1998, a statement of the case was 
issued.  The appeal in this regard was perfected in March 
1998, when the RO received the veteran's substantive appeal.  

In addition to the foregoing, it is observed that in his 
March 1998 substantive appeal, the veteran requested a 
hearing before a Member of the Board at the RO.  In a 
subsequent statement dated in March 1998, the veteran 
clarified that instead of a hearing before a Member of the 
Board at the RO, he wanted a hearing before an RO hearing 
officer.  The veteran was afforded a hearing before an RO 
hearing officer in May 1998.  A transcript of the hearing is 
of record.   


FINDINGS OF FACT

1.  The veteran does not have a recurrent left inguinal 
hernia; and current VA examination does not show the need for 
a truss or supporting belt.

2.  The post operative scar at the left inguinal hernia 
incision site is not tender or painful.

3.  The residuals of the veteran's postoperative right 
hydrocele are not shown to be productive of a tender scar or 
any renal or voiding dysfunction.

 
CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals of a 
left inguinal hernia are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1997); 38 C.F.R. §§  4.114, 4.118, 
Diagnostic Code 7338, 7804 (1998)

2.  The criteria for a rating in excess of 10 percent for 
postoperative right hydrocele are not met.  38 U.S.C.A. §§  
1155, 5107 (West 1991); 38 C.F.R. §§ 4.115(a), 4.118, 
Diagnostic Codes 7529, 7804 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran claims that both his left inguinal hernia and 
right hydrocele have increased in severity and warrant higher 
ratings.

In an October 1995 VA outpatient treatment record, the 
veteran complained of right scrotal swelling and pain for the 
past five years.  On examination, the testes were of normal 
size.  There was no hydrocele or varicocele.  There was no 
urinary tract infection, venereal disease, or voiding 
dysfunction.  The impression was to rule out open process 
vaginalitis with recurrent hydrocele.

In July 1997, the veteran was examined for VA purposes.  At 
that time, he complained of pain, soreness, and tenderness 
with intermittent swelling in his right scrotum.  He stated 
that he cannot bear the touch of underwear.  Gentle elevation 
of the scrotum as with the palm of the hand eased discomfort.  
A hard mass was present and seemed to arise from the testicle 
and extend superiorly.  A hydrocelectomy scar was present.  
An ultrasound revealed a smaller (as compared to the left 
scrotum) hard tender mass in the right scrotum.  The left 
herniorrhaphy scar was described as well healed and no hernia 
was demonstrated on the left.  There was, however, tenderness 
in the right inguinal area extending to the right scrotum, 
but the diagnoses were bilateral chronic epididymitis, right 
testicular mass, left testicular mass, right inguinal hernia 
repair, no recurrence, and left inguinal hernia repair, no 
recurrence.  None of the veteran's complaints or symptoms 
were attributed to his service connected disabilities, and 
none of his service connected disabilities were noted to have 
caused any voiding or renal dysfunction. 

At a May 1998 hearing before an RO hearing officer, the 
veteran testified that he experiences pain, swelling, and 
flare-ups in his left hernia.  He stated that he was limited 
as to the amount of weight he could lift because of the pain 
in his hernia.  In regards to his right hydrocele, he stated 
that he experiences swelling and considerable pain.  
  
II.  Analysis

Initially, the Board finds that the veteran's claims for a 
compensable rating for a left inguinal hernia and an 
increased rating for a right hydrocele are well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  The Court of 
Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service connected disability has 
increased in severity, the claim is well-grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Court has also 
stated that where entitlement to service connection has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In evaluating the veteran's  claims, all regulations which 
are potentially applicable through assertions and issues 
raised in the record have been considered, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent as far as can practicably 
be determined, the average impairment of earning capacity.  
In determining the current level of impairment for each 
disability, the disability must be viewed in relation to its 
history.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

a.  Left Inguinal Hernia

An inguinal hernia that is small, reducible, or without true 
hernia protrusion, is assigned a noncompensable disability 
evaluation.  An inguinal hernia which is post-operative 
recurrent, readily reducible and well supported by a truss or 
belt, is rated 10 percent disabling.  38 C.F.R. § 4.114, 
Diagnostic Code 7338 (1998).

Scars which are superficial, tender, and painful on objective 
demonstration are assigned a 10 percent rating.  38 C.F.R. §  
4.118, Diagnostic Code 7804 (1998).

Following a review of the claims folder, the Board finds that 
a compensable rating is not warranted for the veteran's 
service connected residuals of a left inguinal hernia.  
First, there are no post-service treatment records related to 
the veteran's left inguinal hernia repair.  Second, on VA 
examination in July 1997, the examiner found no evidence of a 
recurrent hernia, and the veteran was noted to have a well-
healed left inguinal herniorrhaphy scar.  None of the 
veteran's symptoms were attributed to the residuals of his 
left inguinal hernia.  Since no relevant symptoms about which 
the veteran has complained are medically related to his 
service connected left inguinal hernia, a basis upon which to 
assign a compensable evaluation for this disability has not 
been presented.  


b.  Right Hydrocele

The veteran's right hydrocele is currently rated under 
Diagnostic Code 7804 in which a 10 percent rating is 
warranted for scars which are superficial, tender, and 
painful on objective demonstration.  The veteran's right 
hydrocele may also be evaluated by analogy to Diagnostic Code 
7529, for benign neoplasm of the genitourinary system, which 
themselves, are rated as voiding dysfunction or renal 
dysfunction, whichever is predominant.  A 30 percent 
evaluation for a renal dysfunction would require albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension 
that causes diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; a history of 
diastolic pressure predominantly 100 or more which requires 
continuous medication for control.  A rating in excess of 10 
percent for a voiding dysfunction would require either the 
wearing of absorbent materials which must be changed less 
than 2 times per day; daytime voiding interval between one 
and two hours, or; awakening to void three to four times per 
night; or urinary retention requiring intermittent or 
continuous catheterization.  

In this case, none of the medical evidence reflects that any 
of the veteran's complaints or symptoms have been attributed 
to his postoperative right hydrocele.  Rather, they have been 
related to epididymitis.  Since the medical evidence does not 
reflect the presence of any tender or painful scar as a 
result of the postoperative right hydrocele, or that this 
condition is productive of any voiding or renal dysfunction, 
a basis upon which to assign a rating in excess of 10 percent 
for this disability has not been presented.  


ORDER

1.  An increased (compensable) rating for residuals of a left 
inguinal hernia is denied.

2.  An increased rating for postoperative right hydrocele is 
denied.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

